DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on Oct. 16, 2019, the applicants have amended claim 5.
3. Claims 1-6 are pending in the application.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hiratake (JP 2012/062266 A, cited on applicant’s form 1449).
Hiratake discloses Protein production promotor of skin fibroblast and promotor for migration and proliferation of keratinocyte. The high wound healing effect disclosed in paragraphs 0141-0148 (see english translation) of compounds of formulae (I), (18) or (20) disclosed on pages 7 and 12 by Hiratake anticipate the instant claims when the tissue is fibroblast in the instant claims. It is of note that Hiratake does disclose various pharmaceutical formulations comprising these compounds.
5. Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Terada (JP 2016/011262 A, cited on applicant’s form 1449).
Terada discloses oral formulations for treating oral mucosal disease (wound repair) using compounds of formula (I) disclosed on page 2 and therefore, anticipates the instant claims when the tissue is mucosal in the instant claims.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fuziwara (Journal of Invest. Dermat.).
Fuziwara discloses association of NMDA-type glutamate receptor with cutaneous barrier homeostasis. Fuziwara teaches acceleration of barrier repair with NMDA receptor antagonists MK-801 and D-AP5. Fuziwara also teaches healing of epidermal hyperplasia with NMDA receptor antagonist MK-801. Fuziwara meets all the limitations of instant claims when NMDA receptor antagonist is D-AP5 (Instant compounds where n is 3 and both R1 and R2 represent H) except that Fuziwara does not mention pharmaceutical formulations comprising NMDA receptor antagonist or mentions specific tissues (mucosal, fibroblast or periodontal disease). However, Fuziwara does teach 

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625